sSCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive additional materials o Soliciting material pursuant to Rule 14a-12 JULIUS BAER GLOBAL EQUITY FUND INC. (Name of Registrant as Specified in Its Charter/Declaration of Trust) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies:Common Stock, par value $0.01 per share. (2) Aggregate number of securities to which transaction applies: N/A (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): N/A (4) Proposed maximum aggregate value of transaction: N/A (5) Total fee paid: N/A o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: [Julius Baer Funds Letterhead] Dear Shareholder: We are writing to follow-up on previously mailed proxy materials regarding the Special Meeting of Shareholders of the Julius Baer Funds, which is scheduled for May 15, 2008.You are receiving this letter because to date we have not received your vote on the important proposal affecting the Fund. For the reasons set forth in the proxy materials previously delivered to you, THE BOARDS OF THE JULIUS BAER INVESTMENT FUNDS AND THE JULIUS BAER GLOBAL EQUITY FUND, INC. UNANIMOUSLY RECOMMEND THAT YOU VOTE IN FAVOR OF THE PROPOSAL AND BELIEVE THE PROPOSAL IS IN THE BEST INTERESTS OF EACH OF THE FUND’S SHAREHOLDERS.We would ask that you vote on this important matter today to ensure that your voice is heard. Your Vote Is Important! Although the response thus far has been favorable, not enough votes have been cast to meet the necessary requirements. To simplify the voting process, we offer you three convenient voting options.We encourage you to utilize one of the following easy options today to record your vote promptly: 1. Vote by Touch-Tone.You may cast your vote by telephone by calling the toll-free number listed on the enclosed proxy card and following the simple instructions.Please have your proxy materials, including the control number on your proxy card, available. 2. Vote via the Internet.You may cast your vote using the internet by logging onto the internet address located on the enclosed proxy card and following the instructions on the website.Please have your proxy materials, including the control number on your proxy card, available. 3. Vote by Mail.You may cast your vote by mail by signing, dating and mailing the enclosed voting instruction form or proxy card in the postage-prepaid return envelope provided. If you have any questions regarding the proposal or voting process, or would like to obtain additional copies of the materials, do not hesitate to call our proxy solicitor, D.F. King & Co., Inc., whom you may also receive a call from, toll-free at (800) 628-8510. YOUR VOTE IS VERY IMPORTANT. PLEASE VOTE YOUR SHARES TODAY. Shareholder Votes Still Needed Julius Baer International Equity Fund Julius Baer International Equity Fund II Julius Baer Total Return Bond Fund Julius Baer Global High Income Fund Julius Baer Global Equity Fund Julius Baer U.S. Microcap Fund Julius Baer U.S. Smallcap Fund Julius Baer U.S. Midcap Fund Julius Baer U.S. Multicap Fund Dear Financial Advisor: Your clients with investments in the Julius Baer Funds (the Trust and Global Equity Fund, collectively, the “Julius Baer Funds”) were recently mailed important proxy information concerning the proposed Investment Advisory Agreements, between the Julius Baer Funds and Julius Baer Investment Management LLC.
